Matter of Joshua F. v April L.S. (2019 NY Slip Op 04576)





Matter of Joshua F. v April L.S.


2019 NY Slip Op 04576


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


558 CAF 18-00421

[*1]IN THE MATTER OF JOSHUA F., PETITIONER-APPELLANT,
vAPRIL L.S., RESPONDENT-RESPONDENT. (APPEAL NO. 4.) 


DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR PETITIONER-APPELLANT.
MICHAEL G. CIANFARANO, OSWEGO, FOR RESPONDENT-RESPONDENT. 
WALTER J. BURKARD, MANLIUS, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered January 4, 2018 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition for custody. 
It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Trombley v Payne, 144 AD3d 1551, 1552 [4th Dept 2016]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court